Judgment was rendered in the Court below at the April term, 1842, in favor of the appellee against the appellants, as garnishees of one John Anderson, for $318.64 and costs. Ryder and Frost prayed an appeal which was granted to them, “ upon their entering into bond in thirty days in the sum of five hundred dollars, conditioned according to law, with Horatio B. Bowman and E. D. Topping, as sureties.” The bond was filed in due time, executed by Ryder, Gilman, Bowman, and Topping. The motion was allowed, and the appeal dismissed. Motion sustained.